Citation Nr: 0108416	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  94-33 142	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for HIV-Related Illness.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1975.  He also had reserve service with the most recent 
period being from January 1986 to January 1990 and including 
periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran does not have HIV related illness as the 
result of infection during active service or active duty for 
training.  


CONCLUSION OF LAW

HIV related illness was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The application for service connection for HIV-related 
illness is complete.  The rating decision, statement of the 
case, and supplemental statement of the case notified the 
appellant and representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

All relevant Federal records have been obtained.  The service 
personnel and medical records are in the claims folder.  The 
veteran has been examined by VA.  All relevant VA clinical 
and hospital records and examination reports have been 
obtained.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  VA has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See 38 C.F.R. § 3.103 (2000).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "the Act") became law 
while this claim was pending.  The RO did not consider the 
case under the Act and VA guidance issued pursuant to the 
Act.  However, the appellant was not prejudiced.  Compare 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO 
provided the appellant with the pertinent evidentiary 
development which was subsequently codified by the Act.  In 
addition to performing the pertinent development required 
under the Act, the RO notified the appellant of the right to 
submit evidence.  It would not abridge rights under the Act 
for the Board to proceed to review the appeal.  Neither the 
appellant nor the representative have asserted that the case 
requires further development or action under the Act.  

Service connection 

Service connection is granted for disabilities resulting from 
disease or injury during active military, naval or air 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
The term active military, naval or air service includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991).  

Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  Further, 
the evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The veteran has asserted that he acquired HIV-related illness 
as the result of dental treatment during service or as the 
result contact with others while serving in Panama.  The 
veteran is competent to report what he actually experienced, 
such as dental treatment during service or had contact with 
others.  However, the cause of a disease presents a medical 
question which is beyond the expertise of a lay witness.  To 
be competent, evidence as to medical causation must come from 
a medical professional with the training and experience to 
provide a knowledgeable opinion as to etiology.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  There is no such 
evidence in this case.  Furthermore, there is no possible 
method for the VA to locate and test any of the people the 
veteran claims that may have exposed him to the virus.  

The service medical records do not show the presence of HIV 
related illness during the veteran's active service.  He 
enlisted in the reserves in January 1986.  Orders dated in 
June 1987, indicate 46 days active duty for training.  On 
February 1, 1988, the veteran was tested for HIV.  Test 
results were positive.  There were subsequent periods of 
active duty for training.  

There is no indication in the official records that the 
veteran ever served in Panama.  In September 1990, the RO 
contacted the veteran's unit and was told that he had not 
been sent to Panama.  

The appellant was notified that there was no evidence 
connecting the veteran's HIV-related illness to his active 
duty or active duty for training.  Nevertheless, no 
supporting evidence has been submitted.  In this case, there 
is only an assertion by a lay witness that the veteran's HIV-
related illness is the result of infection during service.  
Such speculation is not enough to support the claim.  There 
is no evidence from a doctor or other competent witness which 
would link the veteran's HIV infection to service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Consequently, there is no evidentiary basis for the claim and 
it must be denied.  


ORDER

Service connection for HIV-related illness is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

